Title: To George Washington from Brigadier General Samuel Holden Parsons, 3 February 1777
From: Parsons, Samuel Holden
To: Washington, George



dear General
Fairfield [Conn.] 3d Feby 1777

According to your Excellency’s Permission I came into this State the 22nd of Jany to give what Assistance I could to the Recruiting Service & to forming & regulating the Troops; the 25th I receivd Genl Heath’s Order to return to the Camp near Kingsbridge, which I obeyed with some Degree of Reluctance, as I could not see the Necessity of my Presence there; I found Genl Heath at White Plains last Fryday when he again consented I should return to this State: the Reasons which induc’d Genl Heath to remove from the Neighbourhood of Fort Independance as he ought best to know, he will doubtless inform you of them which I wish may be Satisfactory. our little Army consisted of about Three or four Thousand as good Men, I think, as I ever Saw collected together; & some exceeding good Officers to command them, I have no Doubt the Men would attempt any Thing their Officers would lead them to, & with as much Success as could be expected from Troops not throughly disciplind.

The little Time I was in the State made it impossible for me to become acquainted with any Degree of Certainty of the Number of Recruits raisd in this State; I have orderd Returns from every Regiment which I shall forward to your Excellency as I receive them: I imagine our Whole Numbers do not exceed 1000 or 1500, inlisted; the Soldiers have scarely returnd Home & receivd their Monies; the Officers which I have seen, seem to be incouragd they shall fill their Companies & Regiments without much Difficulty, I have orderd the Places of Rendezvous of every Regiment & shall pay my Attention to forming & regulating the Levies, & give every necessary Information of the Number & Conditions of the Recruits.
As we are Situated on the Sea Coast near Long Island, perhaps some Excursions might be made there with Success & the Enemy harrasd & distresd by destroying the Forage, Waggons &c. which will retard their taking the Field so early in the Spring as they otherwise might; Recruits for our Service may perhaps be raisd at the East End of the Island if these or any other good Purposes can be effected by landing a Body of Troops there, I should glad receive your Excellency’s Permission to make the Attempt: in which Case I should Wish to know in what Light the Inhabitants who have taken the Oath of Allegiance to the King of Great Britain are to be considerd, & whether the Estates of those who have taken an Active Part against the Country are to considerd as Enemy’s Property; Arming the Recruits is, I suppose, a Subject which has been attended to & sufficient Provision made, I should be glad to be informd where they can be armd & furnishd with the Promisd Clothing. I am yr Excellency’s Obedt he Servt

Saml H. Parsons

